Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-20 are presented for examination.

Response to Amendment/Response to Arguments
2.	Applicant's arguments filed 04/29/22 have been fully considered and they are persuasive. As the result the rejection under 103 has been withdrawn. 

Allowable Subject Matter
3. 	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The allowability of the independent claims 1, 8 and 15, resides, at least in part, in that closest prior art of Morita (US 2004/0134207) discloses a controller (the control unit 16) for operating a heating, ventilation, and air conditioning (HVAC) system ([0010], the control unit 16 control the operation of a vehicle air conditioner), the controller comprising: a memory (non-volatile memory 16a and 16b) configured to store a setpoint value associated with operating the HVAC system in a freeze-prevention mode ([0034], The ROM 16a stores a formula used for calculating a target air temperature TAO, a formula used for calculating a target open degree SW of the air mixing door 26, initial data of an air introduction mode control characteristic, initial data of an air outlet mode control characteristic, initial data of a blower control characteristic, initial data of an air-conditioning control characteristic, initial data of a compressor control characteristic, initial data of a water-temperature control characteristic, a freezing prevention control program, a predetermined control program); a processor (CPU 16C);an input/output interface (panel 17 or interface 39, [0031]-[0032]);a processor (CPU 16C) coupled to the memory (ROM 16a/RAM 16b) and the input/output interface (Panel 17), an evaporator (refrigerant evaporator 4) configured to receive a refrigerant and transfer heat from a flow 5of air to the refrigerant ([0010], [0027], [0029], the evaporator comprising a sensor (sensors 32-38), configured to measure ([0010]-[0013], the temperature detection unit is a temperature sensor disposed on the refrigerant evaporator to detect a surface temperature of the refrigerant evaporator); receive measurement data from a sensor ([0010], detecting a refrigerant temperature in the refrigerant evaporator), the configured to measure a property value associated with saturated refrigerant flowing through the evaporator ([0010], the temperature detection unit is a temperature sensor disposed on the refrigerant evaporator to detect a surface temperature of the refrigerant evaporator);  wherein the property value is one of a saturated suction temperature and a saturated suction pressure ([0031], Fig. 1, temperature sensor 32-38); and  a variable-speed compressor configured to receive the refrigerant and 10compress the received refrigerant ([0027], The refrigerant compressor 18 is driven by receiving rotation force of a vehicle engine and compresses refrigerant); however, the prior art does not disclose or suggest, alone or in combination, detect a system fault, based on the monitored property value; and in response to detecting the system fault, operate the variable-speed compressor in a freeze-prevention mode, the freeze-prevention mode configured to maintain the monitored property value above a setpoint value by adjusting a speed of the variable- speed compressor, thereby delaying freezing of the evaporator during operation of the HVAC system during the detected system fault; in combination with the other elements and features of the claimed invention.
As claims 2-7, 9-14 and 16-20 are directly or indirectly dependent on claims 1, 8 and 15, those claims are also allowable at least by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217 - 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119